—In an action to recover damages for breach of an employment contract, the defendants appeal from an order of the Supreme Court, Westchester County (Wood, J.), entered June 6, 1991, which granted the plaintiff’s motion to disqualify the defendants’ attorney.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiff’s motion to disqualify the defendants’ attorney (see, S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437; Luk Lamellen u. Kupplungsbau GmbH v Lerner, 167 AD2d 451). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.